 Case 2:19-cv-02221-TLP-dkv Document 1 Filed 04/09/19 Page 1 of 8                     PageID 1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE

NAKIETA ROBINSON                          *
                                          *
And                                       *
                                          *
BRIDGETTE CATRON                          *
                                          *
On Behalf of Herself and All              *
Other Similarly Situated Individuals      *
                                          *
       PLAINTIFFS,                        *
                                          *
  v.                                      * Case No.:
                                          *
KKC HOLDINGS, INC.                        *
D/B/A CATWALK OF MEMPHIS                  *
SERVE: LEGALINC CORPORATE                 *
SERVICES, INC.                            *
1620 Fawns Creek Xing                     *
Kametria Kirk                             *
Mount Juliet, Tennessee 37122             *
                                          *
       DEFENDANT.                         *
******************************************************************************
                          COLLECTIVE ACTION COMPLAINT

       Plaintiffs Nakieta Robinson (“Robinson”) and Bridgette Catron (“Catron”) (together,

“Plaintiffs”), by and through their undersigned counsel, on behalf of themselves and all other

similarly situated individuals, hereby bring this Collective Action Complaint against the

Defendant KKC Holdings, Inc. d/b/a The Catwalk of Memphis (“Defendant”), and for grounds

states as follows:

                               PARTIES AND JURISDICTION
       1.      Plaintiffs are each adult residents of Memphis, Tennessee.

       2.      Defendant is a corporation formed under the laws of Tennessee with its principal

place of business in Memphis, Tennessee and its principal business being the operation of an

exotic dance club known as The Catwalk of Memphis located at 3880 Lamar Avenue Memphis,

Tennessee 38118.
 Case 2:19-cv-02221-TLP-dkv Document 1 Filed 04/09/19 Page 2 of 8                        PageID 2


       3.        During the period relevant to this action (April 2016 through the date of

judgment, hereinafter “the relevant period”), Defendant qualified as Plaintiffs’ employer and the

employer of all other exotic dancers at the club, within the meaning of the Federal Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. §§ 201 et seq. (“FLSA”).

       4.        During the relevant period, Defendant had gross revenue and sales exceeding

$500,000.00, sold beer, wine, spiritous beverages, colas, and food that passed in interstate

commerce and otherwise qualified as an “enterprise engaged in commerce” under the FLSA.

       5.        By acting as the named Plaintiffs in this action, Plaintiffs do each hereby affirm

their consent to participate as a plaintiff in a collective action seeking relief under the FLSA.

       6.        This Court has personal jurisdiction of the Defendant, has subject matter

jurisdiction of the claims pursuant to 28 U.S.C. § 1331, constitutes proper venue pursuant to 28

U.S.C. § 1391.

                                                 FACTS

       7.        During the entirety of the relevant period, Plaintiffs were each employed by

Defendant as exotic dancers at Defendant’s “The Catwalk of Memphis” gentlemen’s club in

Memphis, Tennessee.

       8.        During the period of Plaintiffs’ employment, the number of shifts each Plaintiff

worked varied from week to week.

       9.        During the period of Plaintiffs’ employment, the exact number of hours each

Plaintiff worked varied from week to week.

       10.       On information and belief, Defendant has possession of time and/or sign in

“house fee” payment records for each Plaintiff and all other exotic dancers employed by

Defendant during the relevant period.

       11.       At all times, Defendant had actual knowledge of all hours each Plaintiff and all

                                                   2
 Case 2:19-cv-02221-TLP-dkv Document 1 Filed 04/09/19 Page 3 of 8                       PageID 3


other exotic dancers worked each shift through sign in or tip-in sheets, DJ records, and shift-

managers monitoring and supervising Plaintiffs’ work duties and the work duties of other exotic

dancers at the club.

       12.     At no time during Plaintiffs’ period of employment did Defendant ever pay

Plaintiffs or any other exotic dancers any wages for hours that Plaintiffs and other exotic dancers

worked each week.

       13.     At all times relevant, Defendant totally failed to pay wages to Plaintiffs and all

other exotic dancers for work duties performed.

       14.     At all times relevant, Defendant misclassified Plaintiffs and all other exotic

dancers at The Catwalk of Memphis as independent contractors and not as employees.

       15.     At all times, Defendant controlled all aspects of the job duties Plaintiffs and all

other exotic dancers performed inside the Catwalk of Memphis gentlemen’s club through

employment rules and workplace policies.

       16.     At all times, Defendant controlled the method by which Plaintiffs and all other

exotic dancers could earn money at the club by establishing dance orders, setting customer prices

on private and semi-private exotic dances, and setting private and semi-private dance specials

and promotions for customers.

       17.     At all times, Plaintiffs and other exotic dancers were required to perform private

and semi-private dances under the pricing guidelines, policies, procedures, and promotions set

exclusively by Defendant.

       18.     At all times, Defendant hired Plaintiffs and all other exotic dancers and had the

ability to discipline them, fine them, fire them, and adjust their work schedules.

       19.     At all times, Defendant, through supervisors and managers, supervised the duties

of Plaintiff and all other exotic dancers to make sure their job performance was of sufficient

                                                  3
 Case 2:19-cv-02221-TLP-dkv Document 1 Filed 04/09/19 Page 4 of 8                        PageID 4


quality.

        20.    At all times, Defendant conducted initial interviews and vetting procedures for

Plaintiffs and other exotic dancers and, at Defendant’s sole discretion, could deny either Plaintiff

or any other dancer access or ability to dance and/or work at The Catwalk of Memphis.

        21.    At all times, Defendant had the right to suspend or send Plaintiffs or other exotic

dancers home and away from the club if Plaintiffs or other dancers violated rules or policies or if

Defendant, at its discretion, did not want either Plaintiff or any other dancer at the club.

        22.    As a condition of employment with Defendant, Plaintiffs and other dancers

were not required to have or possess any requisite certification, education, or specialized

training.

        23.    At all times relevant, Defendant was in the business of operating a night club

featuring exotic dancers and at all times it was the job duty of Plaintiffs and each other exotic

dancer to perform as exotic dancers for Defendant’s customers.

        24.    In addition to failing to pay Plaintiffs and all other exotic dancers any wages for

hours worked, Defendant required Plaintiffs and all other exotic dancers to pay Defendant a

house fee or kickback of $25.00-$50.00or more for each shift Plaintiffs and the other exotic

dancers worked.

        25.    At all times during the relevant period, without legal excuse or justification,

Defendant regularly and customarily kept and/or assigned to management tips and gratuities

Plaintiffs and other exotic dancers received from customers.

        26.    For at least the past ten (10) years, gentlemen’s clubs like The Catwalk on

Memphis have publically been sued for misclassifying exotic dancers as independent contractors

and failing to pay minimum wage compensation to exotic dancers as required by the FLSA.

        27.    On information and belief, Defendant, and its ownership and management, had

                                                  4
 Case 2:19-cv-02221-TLP-dkv Document 1 Filed 04/09/19 Page 5 of 8                       PageID 5


actual or constructive knowledge that for at least the past ten (10) years, there has been ongoing

or past litigation by exotic dancers against gentlemen’s clubs like The Catwalk on Memphis in

which the exotic dancers challenged the so-called independent contractor classification and

otherwise sought to recover unpaid wages and damages under the FLSA.

        28.     On information and belief, Defendant, and its ownership and management, had

actual or constructive knowledge that for at least the past ten (10) years, courts across the

country in ongoing or past litigation have found that exotic dancers like Plaintiffs and other

exotic dancers at The Catwalk on Memphis were employees and not independent contractors and

were owed minimum wage compensation under the FLSA.

        29.     For the entire time period relevant to this action, Defendant has had actual or

constructive knowledge that it misclassified Plaintiffs and other exotic dancers at the Catwalk on

Memphis as independent contractors instead of as employees and that Defendant’s failure to pay

wages and charging unlawful kickbacks to Plaintiffs and other exotic dancers was in direct

violation of the FLSA.

                          COLLECTIVE ACTION ALLEGATIONS

        30.     Plaintiffs are pursuing this lawsuit on behalf of themselves and all other similarly

situated individuals who performed work duties as exotic dancers for Defendant at Defendant’s

Catwalk on Memphis gentlemen’s club during the period April 2016 through the final judgment

of this case.

        31.     Plaintiffs and other current and former exotic dancers employed by Defendant at

the Catwalk on Memphis are similarly situated because each were (1) improperly classified as

independent contractors; (2) were not paid any wages by Defendant for hours worked; (3) were

victims of tip theft whereby Defendant kept and/or assigned to management their tips and

gratuities received from customers; (4) were required to pay per-shift house fee kickback to

                                                  5
 Case 2:19-cv-02221-TLP-dkv Document 1 Filed 04/09/19 Page 6 of 8                        PageID 6


Defendant for each shift worked; and (5) were not paid wages at or above the Federal Minimum

Wage of $7.25 for each hour worked.

       32.      Plaintiffs are substantially similar to other current and former exotic dancers

employed by Defendant because all other exotic dancers and Plaintiffs are owed (1) a return of

all house fee kickback payments made to Defendant for each shift worked; (2) reimbursement of

all tips and gratuities taken and/or assigned by Defendant and/or Defendant’s management; (3)

payment for all hours worked in an amount equal to the Federal Minimum Wage of $7.25 per

hour; plus (4) statutory liquidated damages as provided by Federal law for Defendant’s failure to

pay minimum wage compensation as required by the FLSA.

       33.      On information and belief, Defendant has employed at least fifty (50) current and

former exotic dancers at Defendant’s Catwalk on Memphis in the past three (3) years.

       34.      On information and belief, Defendant is in custody, possession, and control of

identifying records relating to all current and former exotic dancers employed by Defendant at

Defendant’s Catwalk on Memphis in the past three (3) years.

                                      CAUSE OF ACTION
                         Violation of Federal Fair Labor Standards Act
       35.      Plaintiffs re-allege and reassert every allegation set forth above as if each were set

forth herein.

       36.      The FLSA required Defendant to pay Plaintiffs and other similarly situated exotic

dancers at an hourly rate at least equal to the Federal Minimum Wage.

       37.      The FLSA required that Defendant allow Plaintiffs and other similarly situated

exotic dancers to keep all tips and gratuities received from customers.

       38.      As set forth above, Defendant failed to pay Plaintiffs and other similarly situated

exotic dancers at hourly rates in compliance with the FLSA Federal Minimum Wage

requirements.

                                                  6
 Case 2:19-cv-02221-TLP-dkv Document 1 Filed 04/09/19 Page 7 of 8                        PageID 7


       39.       Without legal excuse or justification, Defendant kept and/or assigned to

management tips and gratuities received by Plaintiffs and other exotic dancers and belonging to

Plaintiffs and other exotic dancers.

       40.       Defendant’s failure to pay Plaintiffs and other similarly situated exotic dancers as

required by the FLSA was willful and intentional and was not in good faith.

                                         RELIEF SOUGHT

             WHEREFORE, Plaintiffs, individually and on behalf of those similarly situated, pray

   for relief as follows:

             A. Permitting this case to proceed as a collective action under § 216(b) of the FLSA

   and ordering notice to the putative plaintiffs at the earliest opportunity to ensure their claims

   are not lost to the FLSA statute of limitations;

             B. Judgment against Defendant for failing to pay free and clear minimum wage

   compensation to Plaintiffs and other similarly situated individuals as required by the FLSA;

             C. Judgment against Defendant for unlawfully taking and/or assigning tips and

   gratuities belonging to Plaintiffs and other similarly situated individuals;

             D. Judgment that Defendant’s violations of the FLSA minimum wage requirements

   not the product of good faith on the part of Defendant;

             E. Judgment that Defendant’s violations of the FLSA minimum wage requirements

   were willful;

             F. An award to Plaintiffs and those similarly situated in the amount of all free and

   clear unpaid wages found to be due and owing to Plaintiff and each similarly situated

   individual;

             G. An award to Plaintiffs and those similarly situated in the amount of all tips and

   gratuities unlawfully taken and/or assigned by Defendant and/or Defendant’s management;

                                                   7
 Case 2:19-cv-02221-TLP-dkv Document 1 Filed 04/09/19 Page 8 of 8                    PageID 8


          H. An award of statutory liquidated damages in amounts prescribed by the FLSA;

          I. An award of attorneys’ fees and costs to be determined by post-trial petition;

          J. Leave to add additional plaintiffs by motion, the filing of written consent forms,

   or any other method approved by the Court; and

          K. Such further relief as may be necessary and appropriate.

                                            Respectfully submitted,


Dated: April 9, 2019                        s/ Alan G. Crone
                                            Alan G. Crone, TN Bar No. 014285
                                            Laura Bailey, TN Bar No. 027078
                                            The Crone Law Firm, PLC
                                            88 Union Avenue, 14th Floor
                                            Memphis, Tennessee 38103
                                            (844) 445-2387 (ph)
                                            Email: acrone@cronelawfirmplc.com
                                                    lbailey@cronelawfirmplc.com

                                            Gregg C. Greenberg, MD Fed. Bar No. 17291
                                            (To Be Admitted Pro Hac Vice)
                                            Zipin, Amster & Greenberg, LLC
                                            8757 Georgia Avenue, Suite 400
                                            Silver Spring, Maryland 20910
                                            (301) 587-9373 (ph)
                                            Email: GGreenberg@ZAGFirm.com

                                            Counsel for Plaintiffs and the FLSA Collective




                                               8
